PER CURIAM.
Appellant was found guilty by jury of grand theft of the second degree under Section 812.014(2)(b)(l), Florida Statutes (1985), and was sentenced to a split sentence with a condition of the probationary portion of the sentence that he “make restitution as directed by Probation and Parole.” At sentencing on the above case, appellant pled nolo contendere to another charge of grand theft of the second degree for which he was adjudicated guilty and placed on probation for five years consecutive to the first sentence. The same condition of restitution as that mentioned above was imposed with respect to the second case.
We affirm the judgment and sentence as to the first case and the judgment as to the second. However, it was improper for the trial court to delegate to “Probation and *722Parole” issues regarding restitution. McCaskill v. State, 520 So.2d 664 (Fla. 1st DCA 1988). We, therefore, remand to the trial court for proceedings to determine issues regarding restitution and for appropriate amendment of the probation orders with respect to restitution.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
JOANOS, WIGGINTON and NIMMONS, JJ., concur.